DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the first amendment to non-final filed on December 11, 2020.
Claims 1, 2, 8, 9, 15, and 16 have been amended and are hereby entered.
Claims 21–25 have been added.
Claims 6, 7, 13, 14, and 20 have been cancelled.
Claims 1–5, 8–12, 15–19, and 21–25 are currently pending and have been examined.
This action is made FINAL.
Response to Amendment
The amendment filed December 11, 2020 has been entered.  Claims 1–5, 8–12, 15–19, and 21–25 remain pending in the application.
Claim Rejections - 35 USC § 101
The following is a quotation of 35 U.S.C. 101:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
Claims 1–5, 8–12, 15–19, and 21–25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 1–5, 8–12, 15–19, and 21–25, however, are directed to an abstract idea without significantly more.  For claim 1, the specific limitations in claim 1 that recite an abstract idea are:
receiving first data . . ., wherein the first data is associated with one or more of temperature, humidity, light, gas, and barometric pressure; 
capturing second data . . ., wherein the second data is associated with one or more of a door of a vehicle and a load of the vehicle; 
detecting, based on the second data, an occurrence of one of an opening of the door of the vehicle and a change in the load of the vehicle;
in response to the detection of the occurrence of the one of the opening of the door and the change in the load of the vehicle, capturing location data associated with the occurrence of the one of the opening of the door of the vehicle and the change in the load of the vehicle; 
in response to the detection of the occurrence of the one of the opening of the door and the change in the load of the vehicle, sending the first data, the second data, and the location data to a . . . location; 
receiving an overall risk level of behavior of a driver of the vehicle based on each of the first data, the second data, the location data, and external 
determining the overall risk level exceeds a predetermined acceptable risk level; and 
based on determining the overall risk level exceeds the predetermined acceptable risk level, recording the first data, the second data, and the location data . . ..
The claims, therefore, recite monitoring and recording risk data, which is the abstract idea of mental processes because it involves observations and evaluations that can be performed by the human mind.  The additional elements of the claims are various generic computer components to implement this abstract idea (“computer system”, “processor”, “sensor”, “wireless local area interface”, “network location”, “database”, “computer-readable storage medium”, “gyroscopic sensor”, “Global Positioning System”, “wide-area network radio”, “accelerometer”, and “computer program”).
The additional elements are not integrated into a practical application because the invention merely applies the abstract idea to generic computer technology, using the computer components to sense, send, receive, assess, and record various data.  This is evidenced by specification paragraphs 95, 106, 115, and 123–133, which disclose a plurality of generic computer technology that can be utilized to implement Applicant’s invention.  Because the invention is using the computer simply as a tool to perform the abstract idea on, the judicial exception is not integrated into a practical application.  
Finally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements 
Independent claims 8 and 15 are rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as independent system claim 1.  There are no additional elements recited in these claims other than the generic computer parts discussed above.  The only differences are that the system capabilities of claim 1 are performed through a method in claim 8 and implemented by computer program instructions in claim 15.  Thus, because the same analysis should be used for all categories of claims, claims 8 and 15 are also not patent eligible.  See Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354 (2014).
Dependent claims 2–7, 9–14, and 16–20 have been given the full two part analysis, analyzing the additional limitations both individually and in combination.  The dependent claims, when analyzed individually and in combination, are also held to be patent ineligible under 35 U.S.C. 101.  
For claims 2, 9, 16, 21–25, the additional recited limitations of these claims merely further narrow the abstract idea discussed above.  These dependent claims only narrow the risk analysis recited in claims 1, 8, and 15 by further specifying what the risk analysis relates to—“an assessment of an insurance risk of a driver of a vehicle associated with the computer system”, “dynamically setting an insurance premium”, and “a probability that a theft occurred”.  The limitations of these claims fail to integrate the abstract idea into a practical application because these claims do not introduce additional elements other than the generic components discussed 
For claims 3, 5, 10, 12, 17, and 19, the additional recited limitations of these claims merely further narrow the abstract idea discussed above.  These dependent claims only narrow the data collecting recited in claims 1, 8, and 15 by further specifying the types of devices used—“a gyroscopic sensor”, “a Global Positioning System”, and “a wide-area network radio”.  The limitations of these claims fail to integrate the abstract idea into a practical application because these claims do not introduce additional elements other than the generic components discussed above.  Although these claims do introduce more specific devices, these devices are merely being used as generic machines or tools to implement the abstract idea above.  These components just provide variations on the generic sensors in the independent claims, and are being used merely for the abstract purpose of capturing data.  These dependent claims, therefore, also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept.
For claims 4, 11, and 18, the additional recited limitations of these claims merely further narrow the abstract idea discussed above.  These dependent claims only narrow the risk analysis recited in claims 1, 8, and 15 by further specifying data used in the analysis—“historical incidents, current traffic, historical traffic, and weather” and.  The limitations of these claims fail to integrate 
Claim Rejections - 35 USC § 103
In the event that the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for determining obviousness under 35 U.S.C. 103 are summarized as follows:
(1)	Determining the scope and contents of the prior art.
(2)	Ascertaining the differences between the prior art and the claims at issue.
(3)	Resolving the level of ordinary skill in the pertinent art.

Claims 1–5, 8–12, 15–19, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al., U.S. Patent App. No. 2017/0021764 (“Adams”) in view of Breed, U.S. Patent App. No. 2005/0125117 (“Breed”).
For claim 1, Adams teaches:
A computer system comprising (¶ 47: example system): 
a processor (¶ 48: processor elements); 
a first sensor (¶ 49: first sensor); 
a wireless local area interface in wireless communication with a second sensor (¶ 49: second sensor; ¶ 227: communication interface can be Wireless Local Area Network); and 
a computer-readable storage medium storing computer-readable instructions which, when executed by the processor, cause the processor to perform a method comprising (¶ 48: executable software program; ¶ 230: instructions executed by processor): 
receiving first data from the first sensor wherein the first data is associated with one or more of temperature, humidity, light, gas, and barometric pressure (¶ 41: sensor transmits a signal corresponding to its parameter, which can be temperature, oil level, or oil pressure for example); . . . 
receiving second data from the second sensor via the wireless local area interface (¶ 41: sensor transmits a signal corresponding to its parameter; ¶ 227: communication interface can be Wireless Local Area Network) . . .;
in response to the detection (¶ 274: location sensed based on triggering events, including changes to vehicle, such as starting the ignition) . . ., capturing location data (¶ 41: location sensor generates a signal corresponding to its parameter) . . .; 
in response to the detection (¶ 64, 115: telematics data provided to system based on triggering events; ¶ 115, 148: triggering event include changes to vehicle, such as vehicle stopping or detecting turning or braking) . . ., sending the first data, the second data, and the location data to a network location (¶ 42: telematics data sent to processing unit); 
receiving, from the network location, an overall risk level of behavior of a driver of the vehicle based on each of the first data, the second data, the location data, and a historical security risk based on the location data (¶ 64: receiving adjusted risk score from system based on telematics data and general risk information; ¶ 63: risk assessment based on expected vehicle location; ¶ 118: location risk information includes number of break-ins, thefts, uninsured drivers, or other crime information); 
determining the overall risk level received from the network location (¶ 42: different systems may communicate data and risks over networks) exceeds a predetermined acceptable risk level (¶ 64: comparison with predetermined threshold; Figure 18, ¶ 156: comparison can be whether factors exceed predetermined threshold; ¶ 213: various driving behaviors related to risk set the baseline); and 
in response to determining the overall risk level exceeds the predetermined acceptable risk level (¶ 64: comparison with predetermined threshold; Figure 18, ¶ 156: comparison can be whether factors exceed predetermined threshold), 
recording the first data, the second data, and the location data in a database (¶ 64: telematics data can be stored if triggering event occurs; ¶ 49: all sensor measurements can be stored).
Adams does not teach: wherein the second data is associated with one or more of a door of a vehicle and a load of the vehicle; detecting, based on the second data, an occurrence of one of an opening of the door of the vehicle and a change in the load of the vehicle; in response to the detection of the occurrence of the one of the opening of the door and the change in the load of the vehicle, capturing location data associated with the occurrence of the one of the opening of the door of the vehicle, and the change in the load of the vehicle; and in response to the detection of the occurrence of the one of the opening of the door and the change in the load of the vehicle . . . data to a network location.
Breed, however, teaches:
wherein the second data is associated with one or more of a door of a vehicle and a load of the vehicle (¶ 565: sensors can include door open sensors; ¶ 286, 295: sensors can include weight or load measuring devices); 
detecting, based on the second data, an occurrence of one of an opening of the door of the vehicle and a change in the load of the vehicle (¶ 565: sensors can include door open sensors; ¶ 286, 295: sensors can include weight or load measuring devices); 
in response to the detection of the occurrence of the one of the opening of the door and the change in the load of the vehicle (¶ 565: sensors can include door open sensors; ¶ 286, 295: sensors can include weight or load measuring devices), capturing location data associated with the occurrence of the one of the opening of the door of the vehicle, and the change in the load of the vehicle (¶ 611: location determined for transmission along with other determined vehicle property); and
in response to the detection of the occurrence of the one of the opening of the door and the change in the load of the vehicle (¶ 565: sensors can include door open sensors; ¶ 286, 295: sensors can include weight or load measuring devices), sending the . . . data to a network location (¶ 602, 610: vehicle state information from sensors sent to remote location).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the risk assessment in Adams by adding the open door and load sensing from Breed.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of improving the risk assessment—by applying new and improved sensors—a benefit explicitly disclosed by Breed (¶ 67: objective to provide new and improved weight or load measuring sensors; ¶ 70: information can be sent for analysis) and desired by Adams (¶ 1: need for accurate monitoring of vehicles; ¶ 2: invention utilizes sensors to monitor use).


For claim 2, Adams and Breed teach all the limitations of claim 1 above, and Adams further teaches:
The system of claim 1, wherein the overall risk level is related to an assessment of an insurance risk of the driver of the vehicle associated with the computer system (¶ 59, 64: risk score relates to insurance pricing and products).
For claim 3, Adams and Breed teach all the limitations of claim 1 above, and Adams further teaches:
The system of claim 1, further comprising capturing third data from a gyroscopic sensor (¶ 224: gyroscope).
For claim 4, Adams and Breed teach all the limitations of claim 1 above, and Adams further teaches:
The system of claim 1, wherein the overall risk level is further based on data associated with one or more of historical incidents, current traffic, historical traffic, and weather (¶ 59: initial data for determining risk assessment can be historic driver and demographic information; ¶ 110: other initial factors can be territorial accident and weather data).
For claim 5, Adams and Breed teach all the limitations of claim 1 above, and Adams further teaches:
The system of claim 1, wherein the location data is captured from one of a Global Positioning System and a wide-area network radio (¶ 54: location sensor can be Global Positioning System).

For claim 8, Adams teaches:
A method comprising (¶ 64: example method): 
receiving, by a processor of a computer system (¶ 48: processor elements), first data from a first sensor of the computer system, wherein the first data is associated with one or more of temperature, humidity, light, gas, and barometric pressure (¶ 41: sensor transmits a signal corresponding to its parameter, which can be temperature, oil level, or oil pressure for example); . . .
receiving, by the processor, second data from a second sensor  via a wireless local area interface of the computer system in wireless communication with the second sensor (¶ 41: sensor transmits a signal corresponding to its parameter; ¶ 227: communication interface can be Wireless Local Area Network) . . .;
in response to the detection (¶ 274: location sensed based on triggering events, including changes to vehicle, such as starting the ignition) . . ., capturing, by the processor, location data (¶ 41: location sensor generates a signal corresponding to its parameter) . . .; 
in response to the detection (¶ 64, 115: telematics data provided to system based on triggering events; ¶ 115, 148: triggering event include changes to vehicle, such as vehicle stopping or detecting turning or braking) . . ., sending, by the processor, the first data, the second data, and the location data to a network location (¶ 42: telematics data sent to processing unit)
receiving from the network location, by the processor, an overall risk level of behavior of a driver of the vehicle based on each of the first data, the second data, the location data, and a historical security risk based on the location data (¶ 64: receiving adjusted risk score from system based on telematics data and general risk information; ¶ 63: risk assessment based on expected vehicle location; ¶ 118: location risk information includes number of break-ins, thefts, uninsured drivers, or other crime information); 
determining, by the processor, the overall risk level received from the network location (¶ 42: different systems may communicate data and risks over networks) exceeds a predetermined acceptable risk level (¶ 64: comparison with predetermined threshold; Figure 18, ¶ 156: comparison can be whether factors exceed predetermined threshold; ¶ 213: various driving behaviors related to risk set the baseline); and 
in response to determining the overall risk level exceeds the predetermined acceptable risk level (¶ 64: comparison with predetermined threshold; Figure 18, ¶ 156: comparison can be whether factors exceed predetermined threshold), 
recording, by the processor, the first data, the second data, and the location data in a database (¶ 64: telematics data can be stored if triggering event occurs; ¶ 49: all sensor measurements can be stored).
Adams does not teach: wherein the second data is associated with one or more of a door of a vehicle and a load of the vehicle; detecting, based on the second data, an occurrence of one of an  associated with the occurrence of the one of the opening of the door of the vehicle and the change in the load of the vehicle; and in response to the detection of the occurrence of the one of the opening of the door and the change in the load of the vehicle, sending . . . data to a network location.
	Breed, however, teaches:
wherein the second data is associated with one or more of a door of a vehicle and a load of the vehicle (¶ 565: sensors can include door open sensors; ¶ 286, 295: sensors can include weight or load measuring devices); 
detecting, based on the second data, an occurrence of one of an opening of the door of the vehicle, and a change in the load of the vehicle (¶ 565: sensors can include door open sensors; ¶ 286, 295: sensors can include weight or load measuring devices);
in response to the detection of the occurrence of the one of the opening of the door and the change in the load of the vehicle (¶ 565: sensors can include door open sensors; ¶ 286, 295: sensors can include weight or load measuring devices), capturing, by the processor, location data associated with the occurrence of the one of the opening of the door of the vehicle and the change in the load of the vehicle (¶ 611: location determined for transmission along with other determined vehicle property)
in response to the detection of the occurrence of the one of the opening of the door and the change in the load of the vehicle (¶ 565: sensors can include door open sensors; ¶ 286, 295: sensors can include weight or load measuring devices), sending . . . data to a network location (¶ 602, 610: vehicle state information from sensors sent to remote location).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the risk assessment in Adams by adding the open door and load sensing from Breed.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of improving the risk assessment—by applying new and improved sensors—a benefit explicitly disclosed by Breed (¶ 67: objective to provide new and improved weight or load measuring sensors; ¶ 70: information can be sent for analysis) and desired by Adams (¶ 1: need for accurate monitoring of vehicles; ¶ 2: invention utilizes sensors to monitor use).
For claim 9, Adams and Breed teach all the limitations of claim 8 above, and Adams further teaches:
The method of claim 8, wherein the overall risk level is related to an assessment of an insurance risk of the driver of the vehicle (¶ 59, 64: risk score relates to insurance pricing and products).
For claim 10, Adams and Breed teach all the limitations of claim 8 above, and Adams further teaches:
The method of claim 8, further comprising capturing third data from a gyroscopic sensor (¶ 224: gyroscope).
For claim 11, Adams and Breed teach all the limitations of claim 8 above, and Adams further teaches:
The method of claim 8, wherein the overall risk level is further based on data associated with one or more of historical incidents, current traffic, historical traffic, and weather (¶ 59: initial data for determining risk assessment can be historic driver and demographic information; ¶ 110: other initial factors can be territorial accident and weather data).
For claim 12, Adams and Breed teach all the limitations of claim 8 above, and Adams further teaches:
The method of claim 8, wherein the location data is captured from one of a Global Positioning System and a wide-area network radio of the computer system (¶ 54: location sensor can be Global Positioning System).
For claim 15, Adams teaches:
A computer program product, comprising (¶ 48: executable software program): 
a non-transitory computer readable storage medium having computer readable program code embodied therewith, the computer readable program code configured when executed by a processor of a computer system to (¶ 230: instructions stored on memory that are executed by processor); 
receive first data from a first sensor of the computer system, wherein the first data is associated with one or more of temperature, humidity, light, gas, and barometric pressure (¶ 41: sensor transmits a signal corresponding to its parameter, which can be temperature, oil level, or oil pressure for example);  . . .
receive second data from one or more sensors  via a wireless local area interface of the computer system (¶ 41: sensor transmits a signal corresponding to its parameter; ¶ 227: communication interface can be Wireless Local Area Network) . . .;
in response to the detection (¶ 274: location sensed based on triggering events, including changes to vehicle, such as starting the ignition) . . ., capture location data (¶ 41: location sensor generates a signal corresponding to its parameter) . . .; 
in response to the detection (¶ 64, 115: telematics data provided to system based on triggering events; ¶ 115, 148: triggering event include changes to vehicle, such as vehicle stopping or detecting turning or braking) . . ., send the first data, the second data, and the location data to a network location (¶ 42: telematics data sent to processing unit); 
receive, from the network location, an overall risk level of behavior of a driver of the vehicle based on each of the first data, the second data, the location data, and a historical security risk based on the location data (¶ 64: receiving adjusted risk score from system based on telematics data and general risk information; ¶ 63: risk assessment based on expected vehicle location; ¶ 118: location risk information includes number of break-ins, thefts, uninsured drivers, or other crime information)
determine the overall risk level received from the network location (¶ 42: different systems may communicate data and risks over networks) exceeds a predetermined acceptable risk level (¶ 64: comparison with predetermined threshold; Figure 18, ¶ 156: comparison can be whether factors exceed predetermined threshold; ¶ 213: various driving behaviors related to risk set the baseline); and 
in response to determining the overall risk level exceeds the predetermined acceptable risk level (¶ 64: comparison with predetermined threshold; Figure 18, ¶ 156: comparison can be whether factors exceed predetermined threshold), 
record the first data, the second data, and the location data in a database (¶ 64: telematics data can be stored if triggering event occurs; ¶ 49: all sensor measurements can be stored).
Adams does not teach: wherein the second data is associated with one or more of a door of a vehicle and a load of the vehicle; detect, based on the second data, an occurrence of one an opening of the door of the vehicle, and a change in the load of the vehicle; in response to the detection of the occurrence of the one of the opening of the door of the vehicle and the change in the load of the vehicle, capture location data associated with the occurrence of the one of the opening of the door of the vehicle and the change in the load of the vehicle; and in response to the detection of the occurrence of the one of the noise pattern, opening of the door of the vehicle and the change in the load of the vehicle, send the . . . data to a network location.



wherein the second data is associated with one or more of a door of a vehicle and a load of the vehicle (¶ 565: sensors can include door open sensors; ¶ 286, 295: sensors can include weight or load measuring devices); 
detect, based on the second data, an occurrence of one an opening of the door of the vehicle, and a change in the load of the vehicle (¶ 565: sensors can include door open sensors; ¶ 286, 295: sensors can include weight or load measuring devices);
in response to the detection of the occurrence of the one of the opening of the door of the vehicle and the change in the load of the vehicle (¶ 565: sensors can include door open sensors; ¶ 286, 295: sensors can include weight or load measuring devices), capture location data associated with the occurrence of the one of the opening of the door of the vehicle and the change in the load of the vehicle (¶ 611: location determined for transmission along with other determined vehicle property); and
in response to the detection of the occurrence of the one of the noise pattern, opening of the door of the vehicle and the change in the load of the vehicle (¶ 565: sensors can include door open sensors; ¶ 286, 295: sensors can include weight or load measuring devices), send the . . . data to a network location (¶ 602, 610: vehicle state information from sensors sent to remote location).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the risk assessment in Adams by adding the open (¶ 67: objective to provide new and improved weight or load measuring sensors; ¶ 70: information can be sent for analysis) and desired by Adams (¶ 1: need for accurate monitoring of vehicles; ¶ 2: invention utilizes sensors to monitor use).
For claim 16, Adams and Breed teach all the limitations of claim 15 above, and Adams further teaches:
The computer program product of claim 15, wherein the overall risk level is related to an assessment of an insurance risk of the driver of the vehicle associated with the computer system (¶ 59, 64: risk score relates to insurance pricing and products).
For claim 17, Adams and Breed teach all the limitations of claim 15 above, and Adams further teaches:
The computer program product of claim 15, further comprising capturing third data from a gyroscopic sensor (¶ 224: gyroscope).
For claim 18, Adams and Breed teach all the limitations of claim 15 above, and Adams further teaches:
The computer program product of claim 15, wherein the overall risk level is further based on data associated with one or more of historical incidents, current traffic, historical traffic, and weather (¶ 59: initial data for determining risk assessment can be historic driver and demographic information; ¶ 110: other initial factors can be territorial accident and weather data).
For claim 19, Adams and Breed teach all the limitations of claim 15 above, and Adams further teaches:
The computer program product of claim 15, wherein the location data is captured from one of a Global Positioning System and a wide-area network radio of the computer system (¶ 54: location sensor can be Global Positioning System).
For claim 21, Adams and Breed teach all the limitations of claim 1 above, and Adams further teaches:
The system of claim 1, wherein the method further comprises dynamically setting an insurance premium associated with the driver based on to correlate with the overall risk level (¶ 62: pricing and adjusted rates based on telematics data and risk profile).
For claim 23, Adams and Breed teach all the limitations of claim 8 above, and Adams further teaches:
The method of claim 8, further comprising dynamically setting an insurance premium associated with the driver based on to correlate with the overall risk level (¶ 62: pricing and adjusted rates based on telematics data and risk profile).
Claims 22, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al., U.S. Patent App. No. 2017/0021764 (“Adams”) in view of Breed, U.S. Patent App. No. 2005/0125117 (“Breed”) and Bevacqua et al., U.S. Patent App. No. 2009/0309709 (“Bevacqua”).
For claim 22, Adams and Breed teach all the limitations of claim 1 above.  The combination of Adams and Breed does not teach: The system of claim 1, wherein the method further comprises determining, based on the overall risk level, a probability that a theft occurred.
Bevacqua, however, teaches:
The system of claim 1, wherein the method further comprises determining, based on the overall risk level, a probability that a theft occurred (¶ 125: likelihood of actual threat determined).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the risk assessment in Adams and the open door and load sensing in Breed by adding the theft determination from Bevacqua.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of improving theft detection—by using various vehicle monitoring—a benefit explicitly disclosed by Bevacqua (¶ 5–6: need for improved theft detection and monitoring; ¶ 7: invention in part uses vehicle data to determine unauthorized usage) and desired by Adams (¶ 118: risk analysis contemplates likelihood of theft).  Adams, Breed, and Bevacqua are all related to vehicle monitoring, so one of ordinary skill in the art would have been motivated to make this monitoring even more effective by combining these systems together.
For claim 24, Adams and Breed teach all the limitations of claim 8 above.  The method of claim 8, further comprising determining, based on the overall risk level, a probability that a theft occurred.




The method of claim 8, further comprising determining, based on the overall risk level, a probability that a theft occurred (¶ 125: likelihood of actual threat determined).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the risk assessment in Adams and the open door and load sensing in Breed by adding the theft determination from Bevacqua.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of improving theft detection—by using various vehicle monitoring—a benefit explicitly disclosed by Bevacqua (¶ 5–6: need for improved theft detection and monitoring; ¶ 7: invention in part uses vehicle data to determine unauthorized usage) and desired by Adams (¶ 118: risk analysis contemplates likelihood of theft).  Adams, Breed, and Bevacqua are all related to vehicle monitoring, so one of ordinary skill in the art would have been motivated to make this monitoring even more effective by combining these methods together.
For claim 25, Adams and Breed teach all the limitations of claim 15 above.  The method of claim 8, further comprising determining, based on the overall risk level, a probability that a theft occurred.
Bevacqua, however, teaches:
The computer program product of claim 15, wherein the computer readable program code is further configured when executed by the processor to determine, based on the overall risk level, a probability that a theft occurred (¶ 125: likelihood of actual threat determined).
(¶ 5–6: need for improved theft detection and monitoring; ¶ 7: invention in part uses vehicle data to determine unauthorized usage) and desired by Adams (¶ 118: risk analysis contemplates likelihood of theft).  Adams, Breed, and Bevacqua are all related to vehicle monitoring, so one of ordinary skill in the art would have been motivated to make this monitoring even more effective by combining these systems together.
Response to Arguments
Claim Rejections Under 35 U.S.C. § 101
Applicant’s arguments filed on December 11, 2020 have been fully considered but they are not persuasive.
Applicant lists the elements of claim 1 and then argues that the claimed invention is integrated into a practical application because it amounts to an improvement in technology.  Applicant explains that the claims determine risk level exceeds a threshold and then record event data based on whether the risk level exceeds the threshold.  As discussed in the rejection under 35 U.S.C. 101 above, however, claim 1 is instead directed to merely using
Claim Rejections Under 35 U.S.C. § 103
Applicant’s arguments filed on December 11, 2020 with respect to claims 1 and 4 have been fully considered but they are not persuasive.
Applicant argues that the combination of Adams (U.S. Patent App. No. 2017/0021764) and Breed (U.S. Patent App. No. 2005/0125117) does not disclose “in response to the detection of the occurrence of the one of the opening of the door and the change in the load of the vehicle, sending the first data, the second data, and the location data to a network location” in claim 1.  Applicant explains that Adams refers to pushing telematics data based on triggering events such as variance of telematics data or events that adjust expected losses, and thus does not disclose the features of the claims.  Adams, however, teaches that telematics data can be pulled and stored in a database based on triggering events (¶ 64: “At predetermined intervals or based on triggering events, the telematics device may push telematics data to the system 100 or the system 100 may pull telematics data from the device and store the information in a database.”), which can be, but is not limited to, various vehicle related events (¶ 115: “In one embodiment, if the vehicle 140 . . . is turned off, idled, or otherwise stationary, the telematics device may be configured to transmit a signal identifying the location . . ..”; ¶ 148: “Additionally, the telematics device may be configured to take readings based on event triggers, such as a detected turn, brake event, and phone activation, etc. The example above is not exhaustive; the metrics are shown as example only.”).  Adams also teaches a response based on determinations of certain risk levels (¶ 156: “For example, if the amount of driving segments that are identified as impaired, distracted or unregistered are above a predetermined threshold, the RPU 160 may determine that the pricing information should be adjusted.”; Figure 8: comparison of risk behaviors to expectation baseline).  And, Breed discloses sending various sensor information to a remote (¶ 610–611: “[A] location determining system, optionally incorporating GPS technology, could be provided on the vehicle to determine the location of the vehicle and transmitted to the remote location along with the diagnosis of the state of the vehicle or its component.”).  Applicant further argues that Adams does not disclose “detecting, based on the second data, an occurrence of one of an opening of the door of the vehicle and a change in the load of the vehicle” and “in response to the detection of the occurrence of the one of the opening of the door and the change in the load of the vehicle, capturing location data associated with the occurrence of the one of the opening of the door of the vehicle and the change in the load of the vehicle”.  Breed, however, has been cited as disclosing these limitations, as discussed further in the rejection under 35 U.S.C. 103 above (¶ 286: “Many sensors are now in vehicles and many more will be installed in vehicles. . . . Vehicle sensors include . . . weight or load measuring sensors . . . and other similar sensors providing information to a vehicle system, vehicle operator or external site.”; ¶ 565: “Door-open or door-ajar sensors also can use the RFID technology[.]”).  Thus, the teachings in Adams and Breed, in combination, teach “in response to the detection of the occurrence of the one of the opening of the door and the change in the load of the vehicle, sending the first data, the second data, and the location data to a network location”, “detecting, based on the second data, an occurrence of one of an opening of the door of the vehicle and a change in the load of the vehicle” and “in response to the detection of the occurrence of the one of the opening of the door and the change in the load of the vehicle, capturing location data associated with the occurrence of the one of the opening of the door of the vehicle and the change in the load of the vehicle.”
Applicant also argues that Breed does not disclose “in response to the detection of the occurrence of the one of the opening of the door and the change in the load of the vehicle, capturing (¶ 611: “Moreover, a location determining system, optionally incorporating GPS technology, could be provided on the vehicle to determine the location of the vehicle and transmitted to the remote location along with the diagnosis of the state of the vehicle or its component.”).  And, Adams is then cited to disclose that such location detection can be based on triggering events (¶ 274: “The telematics device may further be configured to report on the location of the vehicle based on triggering events (starting the ignition etc.)”).  Thus, the teachings in Adams and Breed, in combination, teach “in response to the detection of the occurrence of the one of the opening of the door and the change in the load of the vehicle, capturing location data associated with the occurrence of the one of the opening of the door of the vehicle and the change in the load of the vehicle.”
Finally, Applicant argues that Adams does not disclose “wherein the overall risk level is further based on data associated with one or more of historical incidents, current traffic, historical traffic, and weather” in claim 4.  Applicant first argues that “driver and demographic information” in Adams cannot be equated to any of “historical incidents, current traffic, historical traffic, [or] weather” in the claimed invention.  Adams, however, teaches that data includes historic driver data including claims and losses (¶ 59: “The system 100 may use correlative data based on stored information (including historic driver data associated with each driver, statistical/demographic information, and biographical data) and other actuarial factors to determine a risk assessment associated with insuring each vehicle.  This risk assessment may include expected claims and/or losses associated with the vehicle.”), which encompasses the historical incidents in the claims.  Aside from this teaching, though, Adams also teaches that data (¶ 110: “The territory risk score is based on data such crime data, accident data, weather data etc. that might be considered as direct exposure variables. An example, low resolution, risk assessment is shown below in Table 2.”), which encompasses the historical incidents and weather in the claimed invention.  Applicant then argues that the “initial data” and “initial factors” in Adams relates to a registration phase used to generate an initial risk profile, and thus cannot be equated to the “external data” in the claimed invention.  The data that is used for registration in Adams, however, is used to make a risk assessment (¶ 64: “The system 100 uses a software based algorithm to generate initial risk assessments, based on stored demographic data and loss data.”), just as the external data is used to determine the overall risk level in the claimed invention.  Thus, the initial data and factors in Adams encompass the external data in the claimed invention.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Those prior art references are as follows:
Adams et al., U.S. Patent No. 10,399,493, discloses a system and method for monitoring conditions and providing feedback for drivers by sensing vehicle data with a plurality of sensors.
Fields et al., U.S. Patent No. 9,373,203, discloses a method of providing feedback to drivers by collecting data from various sensors. 
deWaal et al., U.S. Patent App. No. 2006/0095175, discloses a method and system for collecting data records on vehicles so that owners can select optimal fleet operators. 
Palmer et al., U.S. Patent App. No. 2016/0292936, discloses a system for generating and transmitting vehicle data taken from sensors.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIVESH PATEL whose telephone number is (571) 272–3430.  The examiner can normally be reached on Monday–Friday 12:00 PM–8:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571) 272–8105.  The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866–217–9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800–786–9199 (IN USA OR CANADA) or 571–272–1000.



/DIVESH PATEL/Examiner, Art Unit 3696                                                                                                                                                                                                        

/SCOTT S TROTTER/Primary Examiner, Art Unit 3696